Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 06/14/2019, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
4.	With respect to independent claims 1, Overall there is no teaching, suggestion, or motivation for combination in the prior art for determining differences between respective outputs of the first array and the second array using a processor; and adjusting values of the second array in accordance with the determined differences.
5.	With respect to dependent claim 2-7 since these claims are depending on claim 1, therefore claim 2-7 are allowable subject matter. 
6.	With respect to independent claims 8, Overall there is no teaching, suggestion, or motivation for combination in the prior art for determining differences between respective outputs of the first array and the second array using a processor; adjusting values of the second array in accordance with the determined differences; and repeating the steps of reading outputs from the second array, determining differences, and adjusting values of the second array to iteratively decrease the differences between the outputs from the first array and the outputs from the second array.
7.	With respect to dependent claim 9-12 since these claims are depending on claim 8, therefore claim 9-12 are allowable subject matter. 
8.	With respect to independent claims 13, Overall there is no teaching, suggestion, or motivation for combination in the prior art for determine differences between respective outputs of the first array and the second array, and to adjust values of the second array in accordance with the determined differences.
9.	With respect to dependent claim 14-20 since these claims are depending on claim 13, therefore claim 14-20 are allowable subject matter. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, KIM et al (US Patent 10,832,773) Burr et al (US Patent 10,453,528).
		Both KIM et al (US Patent 10,832,773) Burr et al (US Patent 10,453,528) shows resistive processing unit array.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Han Yang whose telephone is (571) 270-3048.  The 10examiner can normally be reached on Monday-Friday 8am-5pm with alternate Friday off.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




HY
06/29/2022
/HAN YANG/
Primary Examiner, Art Unit 2824
.